DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/20 has been entered.
Priority:  This application is a 371 of PCT/JP2013/068192 (06/26/2013) and claims foreign priority to JAPAN 2012-144750 (06/27/2012).
Election/Restrictions
Applicant previously elected with traverse Group I (claims 1-8, 10-24, 27, 29, and 31) in the reply filed on 1/29/16.   Applicant also elected the species of Example 14 comprising a fumarate of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and sodium chloride as a salt, stated as reading on claims 1-8, 10-24, 27, 29, and 31.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  

RESPONSE TO APPLICANT REMARKS
Claim Rejections - 35 USC § 103
Claims 1-4, 10, 11, 15, 16, 21-24, 27, 31-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kajino et al. (WO 2007/026916) in view of Carstensen (“Kinetic pH Profiles,” Ch. 3 in Drug Stability: Principles and Practices, 3rd ed. (2000), p. 57-111) and Remington (“The Science and Practice of Pharmacy”, 21st ed., 2006, chs. 16-19 provided).  
The instant claims read on the elected species of: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, fumarate, and sodium chloride formulated as a liquid (claims 1, 10, 11);  for injection (claim 2, 15, 16, 18-24);  having certain purity levels after time (claims 3-4); etc.
1.	Determining the scope and contents of the prior art.
Kajino teaches the following compound (same as the elected species) of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 fumarate  

 in Example 8 (p. 163); claim 13 teaches the single compound; and Table 24 teaches the H+/K+-ATPase inhibitory activity of the compound.  The references also teaches formulation for injection with isotonizing agent including sodium chloride (p. 47; p. 49, l. 33) and buffers (p. 49, l. 35 – p. 50, l. 1).
2.	Ascertaining the differences between the prior art and the claims at issue.
The difference Kajino and the claims is the specific formulation.
3.	Resolving the level of ordinary skill in the pertinent art.
	One of ordinary skill in the art of pharmaceutical formulation frequently optimizes salt, pH, and dosage for each pharmaceutical application.  One of ordinary skill in the art would consider routine and well within their technical grasp the process of testing a range of isotonizing salts, pH, and dosage to determine the optimum.  In addition, those of ordinary skill in the art would first look to known viable formulations in the art that share structural elements with the object of their endeavor.
Discussion
Kajino discloses the elected species (Example 8 on page 163 = fumarate salt), a liquid preparation (p. 47, l. 9-19) that is “injectable” prepared “in accordance with a commonly known method” (p. 53, l. 10-14), with isotonizing agents and buffers for liquid preparations (p. 47, l. 29-30) which includes sodium chloride (p. 49, l. 33).  Kajino teaches the compound formulated in solution with sodium chloride and one of ordinary skill in the art following commonly known 
 	Response
Applicant argues that the cited documents do not teach each and every feature of the claimed invention and that the stability was improved by addition of sodium chloride (citing to specification [0130]).  As stated above, Kajino discloses each and every feature including: the elected species (Example 8 on page 163 = fumarate salt), a liquid preparation (p. 47, l. 9-19) that is “injectable” prepared “in accordance with a commonly known method” (p. 53, l. 10-14), with isotonizing agents and buffers for liquid preparations (p. 47, l. 29-30) which includes sodium chloride (p. 49, l. 33).  
Regarding the alleged unexpected result, according to MPEP 2144 III. A.:
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) (“Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies.”); In re Becket, 88 F.2d 684 (CCPA 1937) (“Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.”); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (“It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”); In re Wells, 56 F.2d 674, 675 (CCPA 1932) (“Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes.”).

In the instant case, the record does not establish that the claimed composition including the identity and concentration of the salts are critical to achieve an unexpected result such as 
	Applicant also argues that the cited references “merely indicates a conventional use of salt component” and not “for suppressing reaction products from the compound”.  This argument remains unpersuasive because Carstensen provides several examples of drug decomposition and the known relationship such as Eq. (3.220) (p. 104).  And Carstensen is highly relevant because it is a reference text on “Drug Stability” while Kajino specifically teaches that the invention has superior stability (p. 2, 46) and includes the use of additives as preservatives and stabilizers (p. 47, 51-52).  Therefore, the argument is not persuasive because those of ordinary skill in the art would know to investigate salt effects on stability including at least two concentrations as described on page 104 of Carstensen.  
In addition to the stability concerns regarding formulation, one of ordinary skill in the art would know to include “isotonizing agents” as taught by Kajino and specifically would know to use sodium chloride at certain concentrations for an injectable solution.  Remington is a reference text well-known to those of ordinary skill in the art and teaches that injected solutions should be isotonic and having 0.90 g sodium chloride in 100 mL (0.9 % w/v or 154 mmol/L (0.9 
Applicant points to the experimental examples of the specification including tables 16 and 18 as showing an unexpected result of suppression of the reaction by-product through the addition of sodium chloride.  Analysis of the cited data in the specification including the cited Table 18 shows a reaction product of 1.13% vs. 0.64%:

    PNG
    media_image2.png
    353
    610
    media_image2.png
    Greyscale

which does not demonstrate the criticality of the claimed range over the prior art considering that claim 1 uses the language of “substantially free of a reaction product” which is defined in the specification as “not more than 5%” (i.e. page 44 of the instant specification).  Thus, the cited data shows that the added sodium chloride is not critical to achieve the composition as claimed.  
MPEP § 716.02(c) requires the examiner to weigh the evidence of secondary considerations against that supporting obviousness.  “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 
Therefore, none of applicant’s arguments as to the nonobviousness of the claims are persuasive and the rejection is maintained.

Conclusion
The claims are not in condition for allowance. 

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639